ON MOTION FOR REHEARING
PER CURIAM.
We grant appellees’ motions for rehearing, withdraw the prior opinion issued in this case, and substitute the following opinion therefor.
On December 16, 1992, Governor Chiles signed into law Chapter 92-346, Laws of Florida (1992), amending Section 403.707(4), Florida Statutes, upon which our prior opinion remanding the case to the DER relied. The statutory amendments contained in Chapter 92-346 were made to apply retroactively to July 1, 1982. The statute as amended provides that the water management districts are no longer required, in connection with an application for a construction permit for a Class I or Class II solid waste disposal area, to prepare an advisory report assessing the impact on water resources. Rather, the water management district “may” prepare such an advisory report. Moreover, the failure of the department or a water management district to comply with the provisions of Section 403.707(4), as amended, shall not be the basis for the denial, revocation, or remand of any permit or order issued by the department.
The prior opinion issued in this case reflected our interpretation of the applicable law at the time of our initial consideration of the appeal. It is only because of the retroactive effect of Chapter 92-346 that we feel compelled to withdraw our prior opinion. We affirm as to all issues raised without further comment.
MINER, ALLEN and KAHN, JJ., concur.